Citation Nr: 0740512	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from May 1961 to 
December 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a August 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in August 
2004.


FINDINGS OF FACT

1. The veteran is service-connected for diabetes mellitus, 
rated as 20 percent disabling; peripheral neuropathy, right 
lower extremity, rated as 10 percent disabling; peripheral 
neuropathy, left lower extremity, rated as 10 percent 
disabling; peripheral neuropathy, right upper extremity, 
rated as 10 percent disabling; peripheral neuropathy, left 
upper extremity, rated as 10 percent disabling; hypertension, 
rated as 10 percent disabling; chalazion, left upper eyelid, 
rated as zero percent disabling; impotence, rated as zero 
percent disabling; and hearing loss of the left ear, rated as 
zero percent disabling.  
 
2. The veteran's service-connected disabilities are not shown 
to be productive of a disability picture that precludes him 
from securing and following some form of substantially 
gainful employment consistent with her education and work 
experience.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2004.  
The RO's June 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

With respect to the TDIU claim, the Board has concluded that 
the preponderance of the evidence is against this claim.  Any 
questions as to the appropriate effective date to be assigned 
have therefore been rendered moot.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006)

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

The veteran's service medical records are associated with the 
claims folder, as well as relevant VA treatment records.  
Also of record are private treatment records identified by 
the veteran and a statement provided by the veteran's former 
employer.  The veteran has not identified any additional 
relevant, outstanding records that are not of record which 
need to be obtained before deciding his claim.  The veteran 
was provided a VA examination in July 2004 to assess the 
severity of his service-connected disabilities.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).  When considering whether the veteran's 
disabilities meets this requirement, disabilities resulting 
from a common etiology or single accident will be considered 
as one disability.  Id.  Therefore, as the veteran's 
peripheral neuropathy of the upper and lower extremities and 
hypertension are secondary to his service-connected diabetes 
mellitus, these disabilities will be combined and considered 
as one disability for the purposes of 38 C.F.R. § 4.16(a).

The Board observes that the veteran is eligible to receive 
TDIU benefits as he is service-connected for diabetes 
mellitus, which is rated as 20 percent disabling; peripheral 
neuropathy of the right and left upper extremities, 
separately rated as 10 percent disabling; peripheral 
neuropathy of the right and left lower extremities, 
separately rated as 10 percent disabling; hypertension, rated 
as 10 percent disabling; chalazion, left upper eyelid, 
impotence and hearing loss of the left ear, each rated as 
zero percent disabling, with a 3.4 percent bilateral factor 
multiplier.  38 C.F.R. §§ 4.16(a), 4.26.  His combined 
service-connected rating is 60 percent.  38 C.F.R. § 4.25 
(2007).  Considering his diabetes mellitus and related 
disorders as one disability rated at 60 percent in accordance 
with 38 C.F.R. § 4.16(a), the veteran is eligible to receive 
TDIU benefits.

As the veteran meets the percentage threshold requirements, 
the remaining inquiry is whether he is unable to secure or 
follow a substantially gainful occupation as a result of such 
service-connected disabilities.  On his June 2004 Application 
for Increased Compensation Based on Unemployability 
(Application), the veteran indicated that his service-
connected disabilities of diabetes mellitus and peripheral 
neuropathy rendered him unemployable.  He further indicated 
that he last worked full time on May 18, 2004.  The veteran 
reported that he last worked for 40 hours a week as a metal 
work supervisor from 1986 to 2004.  He asserts that he was 
forced to resign from this position due to disability or risk 
being fired.  However, he noted on his Application that he 
did not leave his last job because of his disability.

Despite the veteran's eligibility for TDIU benefits, the 
Board concludes that entitlement to TDIU benefits is not 
warranted because a preponderance of the evidence is against 
any finding that the current impairment from his service-
connected disabilities is so severe that it is impossible for 
him to follow a substantially gainful occupation.  

The veteran recently retired from his position as a metal 
shop supervisor.  As noted above, he asserts that he was 
forced to resign due to his disabilities or risk being fired.  
However, of record is a June 2004 statement by the veteran's 
employer that his separation was voluntary.  In addition, 
September 2004 VA examination notes indicate the veteran felt 
his separation was possibly due to age or race 
discrimination.

The veteran also asserts that his service-connected 
disabilities render him unable to secure gainful employment.  
A September 2004 VA examination found the veteran to have 
decreased sensation bilaterally in his feet, ankles, hands 
and wrists.  However, the VA examiner found that the veteran 
has not shown that he is incapable of securing at least 
sedentary employment.  There is no contradictory evidence in 
the record, other than the veteran's own statements, to 
indicate that he is either physically or mentally unable to 
obtain employment.  

The Board acknowledges that the veteran and his 
representative have indicated doubt about whether he could 
obtain employment.  However, while sympathetic to his 
concerns, the Board finds the September 2004 VA examination 
to be more probative.  This opinion reflects a clinical 
understanding of the veteran's physical limitations due to 
his service-connected disabilities.  Absent any evidence of 
limitation in securing gainful employment, the Board finds no 
competent evidence that the veteran's service-connected 
disabilities render him unemployable.

In light of the above, the Board finds that a preponderance 
of the evidence supports the finding that the veteran's 
service-connected disabilities do not render him unable to 
secure and follow a substantially gainful occupation and, 
therefore, he is not entitled to a TDIU rating.  In making 
its determination, the Board considered the applicability of 
the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  However, as the preponderance of the evidence is 
against the veteran's claim of entitlement to a TDIU rating, 
the doctrine is not applicable in the instant appeal and his 
claim must be denied.  Id.


ORDER

Entitlement to TDIU is denied




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


